Citation Nr: 9924700	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98- 09 559	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
June 1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the RO which denied service connection for 
Meniere's disease.


REMAND

The veteran claims that he has Meniere disease which had its 
onset in service.  He argues that hearing loss and tinnitus 
which were noted in service represented the early stages of 
Meniere's disease.

The veteran had active military service from August 1975 to 
June 1979.  His service medical records show that he had 
hearing loss and that he complained of ringing in the ears.  
In December 1975, he complained of having dizzy spells for 
one week following having a cold for two weeks.  The 
impression was viral syndrome.  On a July 1978 separation 
examination (although the veteran remained in service for 
almost a year thereafter), he denied a history of dizziness.  

In July 1995, the RO granted service connection for hearing 
loss of the right ear and tinnitus.

VA outpatient treatment records show that the veteran was 
first treated for complaints of dizziness, "woozy spells," 
and "vertigo" in 1997.  He continued to be treated for such 
complaints in 1998.  The records show that he also complained 
of having some nausea.  Medical reports from 1997 and 1998 
show diagnoses of vertigo, disequilibrium, question of 
Meniere's disease and unsteadiness, doubt vertigo or 
peripheral vestibulopathy.  

In an October 1998 letter, Gene Brown, M.D., stated that the 
veteran presented with a 2 year history of Meniere's disease 
and was service-connected for tinnitus.  He stated that the 
veteran had been followed for years in the ear, nose and 
throat (ENT) clinic for incapacitating Meniere's disease.  He 
related that his symptoms began many years ago as tinnitus 
and vertigo while he was in the service from 1975 to 1979.  
He reported that the diagnosis of Meniere's disease was not 
made until years later.  Dr. Brown related that it was his 
professional opinion that these early symptoms represented 
the beginning of the veteran's Meniere's disease.  

There are no reports on file from the ENT clinic referred to 
by Dr. Brown, concerning a diagnosis of Meniere's disease.  
The Board finds that such records should be obtained along 
with any additional evidence regarding treatment of Meniere's 
disease.  Murincsak v. Derwinski, 2 Vet.App. 363  (1992).  
Moreover, the veteran should be scheduled for a VA 
examination to include an opinion regarding the etiology of 
any Meniere's disease.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for 
Meniere's disease since 1979.  Following 
the procedures of 38 C.F.R. § 3.159, the 
RO should obtain the related treatment 
records which are not already on file, 
including all reports from Dr. Brown and 
the ENT clinic mentioned by Dr. Brown.

2.  Thereafter, the RO should have the 
veteran undergo a VA ENT examination for 
the purpose of determining the nature and 
etiology of any Meniere's disease.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should diagnose or rule out a 
current diagnosis of Meniere's disease 
and, if such disorder is found, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of Meniere's disease, including the 
likelihood that the hearing loss and 
tinnitus in service represented its 
onset.  

3.  After the foregoing, the RO should 
review the veteran's claim for service 
connection for Meniere's disease.  If the 
claim is denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




